NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3119

                                     BOOKER MCCLENTY,

                                                   Petitioner,

                                              v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                   Respondent.

                 Petition for review of the Merit Systems Protection Board in
                                      AT3443080464-I-1.

                                        ON MOTION

Before LINN, Circuit Judge.

                                         ORDER

       The court treats Booker McClenty's recent correspondence as a motion for an

extension of time to file a brief.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motion is granted. McClenty's brief is         within 30 days of the date of filing

of this order.

                                                   FOR THE COURT
      MAY -1 2009
                                                    /s/ Jan Horbalv
           Date                                    Jan Horbaly
                                                   Clerk
                                                                                   U.S. COURfnIALS
cc:    Booker McClenty (informal brief form enclosed)                                THE FEDERAL CIRCUIT"
       Calvin Morrow, Esq.
s17
                                                                                      MAY - 1 2009
                                                                                       ktk tairona